
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 458
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. Fortenberry (for
			 himself and Mr. Kagen) submitted the
			 following resolution; which was referred to the
			 Committee on
			 Agriculture
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Federal Government should encourage organic farming,
		  gardening, local food production, and farmers’ markets.
	
	
		Whereas, according to a recent National Gardening
			 Association survey, 43,000,000 Americans plan to grow their own fruits,
			 vegetables, herbs, or berries in 2009, a 19-percent increase from 2008;
		Whereas $2,500,000,000 was spent by Americans on food
			 gardening in 2008;
		Whereas backyard and community gardens provide millions of
			 Americans of all ages with exercise and cost-effective, healthy food
			 options;
		Whereas the United States has a rich history of promoting
			 homegrown food;
		Whereas it is estimated that by the end of World War II,
			 more than 20,000,000 gardens were providing 40 percent of the produce consumed
			 in the United States;
		Whereas the Department of Agriculture’s Agricultural
			 Marketing Service reported that there were 4,685 farmers’ markets in August
			 2008, a 6.8-percent increase since 2006;
		Whereas farmers’ markets create an interconnectedness
			 between farmers and families, urban and rural communities, and people and
			 agriculture;
		Whereas local foods systems, which are strengthened by
			 farmers’ markets, provide nutritional benefits for consumers, income
			 opportunities for small- and medium-size farmers, and support for local
			 economies;
		Whereas local and organic food production often encourage
			 sustainable farming practices that help protect and conserve our natural
			 resources;
		Whereas sales of organic food and beverages in the United
			 States have grown from $1,000,000,000 in 1990 to an estimated $22,900,000,000
			 in 2008; and
		Whereas organic products now account for about 3.5 percent
			 of all food sales in the United States: Now, therefore, be it
		
	
		That—
			(1)the House of
			 Representatives recognizes the many contributions that organic farming,
			 gardening, local food production, and farmers’ markets make to the Nation’s
			 safe and abundant food supply; and
			(2)it is the sense of
			 the House of Representatives that the Federal Government should encourage
			 organic farming, gardening, local food production, and farmers’ markets.
			
